Citation Nr: 0408457	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from June 1949 to May 1953.  
This case comes before the Board of Veterans Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Boston, Massachusetts (RO).  

The veteran was scheduled for a personal hearing at the Board 
in Washington, D.C. in February 2004, but he wrote shortly 
before the hearing to say that he could not attend because of 
problems related to his back disability; he did not request 
another hearing.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability was raised on behalf of the veteran in December 
2002.  That issue has not been developed for appellate review 
and is therefore referred to the RO for appropriate 
disposition.

The issue on appeal is being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, although the veteran was sent a letter on the 
VCAA in October 2002, the letter only addressed claims for 
service connection.  The RO failed to notify the veteran of 
the division of responsibilities between him and VA in 
obtaining evidence necessary to substantiate his increased 
rating claim on appeal.  
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the RO because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The Board also notes that, effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating diseases 
and injuries of the spine, Diagnostic Codes 5235 to 5243.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  The veteran has not 
been provided the new rating criteria.  Additionally, there 
is some question, based on the findings on fee basis 
evaluation in May 2002, whether the veteran has neurological 
problems of the low back due to his service-connected low 
back disability.  It was contended on his behalf in March 
2004 that he does have neurological symptoms due to his 
service-connected low back disability and that he should be 
evaluated under the diagnostic code for intervertebral disc 
syndrome.

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for his 
service-connected low back disability since 
October 2002.  After securing the necessary 
authorization, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran of this and request her to 
provide copies of the outstanding medical 
records.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current severity of his 
service-connected low back disability.  
The VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies, including x-
rays, consultations, and range of motion 
testing of the lumbar spine, expressed in 
degrees, with standard ranges provided 
for comparison purposes, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
low back disability, to include whether 
the veteran has neurological symptoms due 
to the disability.  The examiner must 
provide an opinion on the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.  The report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should then readjudicate the 
veteran's claim for an increased rating for 
service-connected low back disability, taking 
into consideration any and all evidence that 
has been added to the record since its last 
adjudicative action, as well as the recent 
changes to the schedular criteria involving 
the spine and whether the disability can be 
given a higher evaluation under a diagnostic 
code other than Diagnostic Code 5295.  If the 
benefit sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, to include the new 
spine rating criteria, all relevant 
diagnostic codes, and the relevance of 
38 C.F.R. § 3.321(b)(1).  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




